                Case 2:19-cv-00645-TSZ Document 26 Filed 05/26/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       NATIONAL PARKS CONSERVATION
       ASSOCIATION,
 8
                              Plaintiff,
 9                                                       C19-645 TSZ
           v.
10                                                       MINUTE ORDER
       U.S. DEPARTMENT OF THE NAVY,
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Plaintiff’s unopposed motion, docket no. 25, for leave to file an overlength
   motion for summary judgment, is GRANTED. Plaintiff’s motion for summary judgment
15
   shall not exceed twenty-nine (29) pages in length. Any response shall not exceed twenty-
   nine (29) pages in length, and any reply shall not exceed fourteen-and-a-half (14½) pages
16
   in length.
17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 26th day of May, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
